DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-14 are allowable. The restriction requirement of between species, as set forth in the Office action mailed on 25 November 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 25 November 2020 is withdrawn.  Claims 3, 6-7, and 9-14, directed to a semiconductor processing apparatus are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 15-22 and 23-31, directed to a semiconductor processing method and a semiconductor surface inspection method, respectively, are withdrawn from consideration because said claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
This application is in condition for allowance except for the presence of claims 15-31 directed to semiconductor methods non-elected without traverse.  Accordingly, claims 15-31 have been cancelled.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Andy Han on 16 June 2021.

The application has been amended as follows: 
	Please amend claims 11 and 13.


11.	(Currently amended) The semiconductor processing apparatus of claim 1, further comprising:
a cover portion disposed on top of the body portion and comprising an other 
other 

13.    (Currently Amended) The semiconductor processing apparatus of claim 11, wherein at least one fluid guiding trench is formed on the lower surface of the cover portion and connected to the other 


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1, claiming a semiconductor processing apparatus, comprising: a body portion comprising at least one semiconductor processing unit, the at least one semiconductor processing unit comprising: a recess formed on an upper surface of the body portion, a bottom surface of the recess having at least one central location and a peripheral location; a first channel connecting to the recess at the at least one central location; and at least one second channel connecting to the recess at the peripheral location, wherein: the bottom surface descends from the at least one central location toward the peripheral location following a direction of gravity, and each of the first channel and the at least one second channel serves as an inlet or an outlet via which a fluid enters or exits the recess.
The closest prior art of record is that of WO 2014130672 to Yudovsky et al. (Yudovsky).  Yudovsky teaches a semiconductor processing apparatus comprising: a 
The advantage of the current invention over that of Yudovsky is that by having the bottom surface descend from the at least one central location toward the peripheral location following a direction of gravity allows for an accurately controlled flowing direction and constant linear speed of a processing fluid as the fluid flows inside the recess to the surface of the substrate thereby giving a uniform processing result of the surface thereof.
Since claim 1 is allowed, claims 2-14 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711